_________________________________________________________________________/
      Case 3:20-cv-01150-MMH-PDB Document 1 Filed 10/09/20 Page 1 of 7 PageID 1



                                      IN THE UNITED STATES DISTRICT COURT
                                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                             JACKSONVILLE DIVISION

KRISTOPHER JOLLY and CHERYL
JOLLY, is wife; JEREMY LEE and
AMY LEE, his wife; MATTHEW
CIPRIANI; SHAWN O’SHELL and
MALISSA O’SHELL, his wife; PAUL                                              CIVIL ACTION NO:
MASCI and ANGELA MASCI his wife;
NICHOLAS GETTLER; LANDON
SIMMONS and SARAH SIMMONS,
his wife, SAMUEL L. BANKS, and
AMANDA BANKS. his wife, WILLIAM
REED and HOLLY EED. his wife;
And WESLEY MILLER and
SHANNON MILLER. his wife,

            Plaintiffs.

vs.

HOEGH AUTOLINERS SHIPPING AS;
HOEGH AUTOLINERS MANAGEMENT
AS; HOEGH AUTOLINERS INC.;
HORIZON TERMINAL SERVICES,
LLC; GRIMALDI DEEP SEA S.P.A.,
and SSA ATLANTIC. LLC,

            Defendants.


                                     NOTICE OF AND PETITION FOR REMOVAL

            Defendants Hoegh Autoliners Shipping AS (“Shipping”), and Hoegh Autoliners

Management AS (Management”), pursuant to 28 U.S.C.                               §   1332, 1441. and 1446, remove this

action to the United States District Court for the Middle District of Florida, Jacksonville. Division,

and in support hereof state:
  Case 3:20-cv-01150-MMH-PDB Document 1 Filed 10/09/20 Page 2 of 7 PageID 2



        1.     This action is removed to the United States District Court, Middle District of

Florida, Jacksonville Division, on grounds that this Court has original jurisdiction based upon

diversity of citizenship of the parties and the requisite jurisdictional amount, pursuant to 28 U.S.C.

§1332(a)(1).

       2.      This action was originally filed in the Circuit Court for the Fourth Judicial Circuit,

in and for Duval County, Florida, as Case No. 2020-CA-004974.

       3.      This Notice of Removal is being filed within thirty (30) days after service of the

Complaint herein on Shipping and Management, such service being accepted by counsel for

Shipping and Management on September 22, 2020, and therefore is timely removed. 28 U.S.C.

§ 1446(b).
                                                I. Parties

       4.      Defendants Shipping and Management are Norwegian corporations with principal

place of business in Oslo, Norway, as alleged in the Amended Complaint.

       5.      As will be shown more fully below, Defendant Hoegh Autoliners, Inc.

(“Autoliners”) is fraudulently joined as a Defendant.        Autoliners is a New York registered

corporation with its principal place of business at 2615 Port Industrial Drive, Suite 405

Jacksonville, Florida 32226. This Defendant has nothing to do with the subject matter of this

litigation, there is no possibility that Plaintiffs can recover against Autoliners, and it has been

fraudulently joined in a specific effort to defeat diversity jurisdiction. As such, Autoliners should

be disregarded in the removal of this action.

       6.      Defendant Horizon Terminal Services, LLC (“Horizon”) is a limited liability

company whose sole member, Hoegh Autoliners, B.V., is domiciled in the Netherlands and cannot

be charged with Florida citizenship for purposes of diversity jurisdiction.
   Case 3:20-cv-01150-MMH-PDB Document 1 Filed 10/09/20 Page 3 of 7 PageID 3



        7.      Defendant Grimaldi Deep Sea S.P.A. (“Grimaldi”) is an Italian corporation with

principal place of business in Naples, Italy, as alleged in the Amended Complaint.

        8.      Defendant SSA Atlantic, LLC is a limited liability corporation organized and

existing under the laws of the State of Delaware. SSA Atlantic, LLC’s sole member is SSA

Atlantic Holdings, Inc. SSA Atlantic Holdings, Inc. is a corporation organized and existing under

the laws of the State of South Carolina. SSA Atlantic Holdings, Inc.’s principal place of doing

business is at 1131 Southwest Klickitat Way, Seattle, Washington 98134.

        9.      Plaintiffs are citizens of the state of Florida.

     II. Defendants Horizon and Autoliners are Fraudulently Joined and Do Not Defeat

                                        Diversity Jurisdiction

        10. Two of the six named Defendants (Horizon and Autoliners) are alleged in the Amended

Complaint to have principal places of business in Florida. (Am. Compi. ¶i 11, 12.) However,

these allegations are in error or are otherwise not controlling and should not be allowed to defeat

diversity jurisdiction,   çç,   çg, Scoggins    v. Pollock, 727 F.2d 1025, 1027 (11th Cir. 1984)

(acknowledging district court’s role in piercing inaccurate jurisdictional pleadings and determining

veracity of factual claims controlling jurisdiction).

        11.   As noted above, Horizon is an LLC whose sole member is domiciled in the

Netherlands. Deci. of Patrick Tamasitis (attached as Exhibit A). For purposes of diversity

jurisdiction the citizenship of Horizon is therefore the Netherlands as the citizenship of a limited

liability company is determined solely by the citizenship of its members. See, Rolling Greens

MHF. L.P. v. Coincast SCH Holdings LLC, 374 F.3d 1020 (11th Cii’. 2004) (for purposes of

diversity jurisdiction, a limited liability company is a citizen of any state of which a member of

the company is a citizen).
  Case 3:20-cv-01150-MMH-PDB Document 1 Filed 10/09/20 Page 4 of 7 PageID 4



        12.     Plaintiffs have fraudulently joined Defendant Autoliners in an effort to defeat

diversity jurisdiction. The Court therefore should disregard Autoliners in determining that it has

diversity jurisdiction over this matter, since Autoliners had no possible connection to this litigation

and was joined in error.     S Legg v. Wyeth, 428 F.3d 1317 (1 1th Cir. 2005).
        13.     Fraudulent joinder may be found (i) when there is no possibility that the plaintiff

can prove a cause of action against the non-diverse defendant, or (ii) when there is outright fraud

in the plaintiffs’ pleading ofjurisdictional facts, or (iii) when a diverse defendant is joined with a

non-diverse defendant under circumstances where there is no joint, several, or alternative liability,

and where the claim against the diverse defendant has no real connection to the claim against the

non-diverse defendant. Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287(11th Cir. 1998);

Tran v. Waste Management, Inc., 290 F.Supp. 2d 1286, 1292 (M.D. Fla. 2003); Estate ofAyres           V.


Beaver, 48 F.Supp. 2d 1335, 1340-41 (M.D. Fla. 1999). “Misjoinder may be just as fraudulent as

the joinder of a resident defendant against whom a plaintiff has no possibility of a cause of action.

A defendant’s ‘right of removal cannot be defeated by a fraudulent joinder of a resident defendant

having no real connection with the controversy.’” Tapscott v. MS Dealer Service Coip., 77 F.3d
                1th
1353, 1360 (1         Cir. 1996), overruled on other grounds, Cohen v. Office Depot, Inc., 204 F.3d

1069 (lithe Cir. 2000).

        14.     Plaintiffs’ Amended Complaint attempts to allege a claim for negligence against

Defendant Autoliners in Count III. “To establish a claim of negligence, a plaintiff must show ‘(1)

that defendant owed plaintiff a duty; (2) that defendant breached that duty; (3) that this breach was

the proximate cause of plaintiffs injury; and (4) that plaintiff suffered damages.” Kadylak v. Royal

Caribbean Cruise, Ltl, 167 F.Supp.3d 1301 (S.D.Fla. 2016) citing Isbell v. Carnival Coip., 462

S.Supp.2d 1232, 1236 (S.D.Fla. 2006). “Four elements must be proven to recover for negligence:
  Case 3:20-cv-01150-MMH-PDB Document 1 Filed 10/09/20 Page 5 of 7 PageID 5



duty. breach of duty. causation, and damages.” Muhs v. River Rats, Inc., 586 F.Supp.2d 1364

(S.D.Ga. 2008) citing City of Douglasvil!e   v. Queen,   514 S.E.2d 195 (1999).

        15.     Plaintiffs’ Amended Complaint fails to satisfy the required standards for pleading

such a claim against Hoegh Autoliners. As set forth in the Declaration of Shane Warren (attached

as Exhibit B). Hoegh Autoliners, Inc.. had no involvement with M/V Hoegh Xiamen at the time

of the events alleged in the Complaint, including the fire alleged to have occurred on or about June

4, 2020, because at all such times M/V Hoegh Xiamen was under time charter to Grimaldi Lines.

Under the circumstances here, where Grimaldi Lines had chartered the vessel under a time charter

party, Hoegh Autoliners Inc., did not take any actions related to management of the vessel.

shoreside support, and/or actions related to the vessel’s cargo. including but not limited to,

obtaining, soliciting, receiving, storing, planning or preparing any cargo for the vessel, or

facilitating the transportation of any such cargo. Hoegh Autoliners, Inc. was in no way involved

in any of those activities, or any other operational aspects of the Hoegh Xiarnen. Accordingly, the

allegations made against Hoegh Autoliners. Inc., set forth in the Complaint are false. See Dec’l of

Shane Warren.

        16.     Accordingly, Defendant Autoliners, for purposes of determining the jurisdiction of

this Court under 28 U.S.C. §1332, and for purposes of determining the removability of this case

under 28 U.S.C. §1441. should be disregarded as its presence in the suit is a fraudulent joinder

under the law, and cannot be used to defeat diversity jurisdiction.

        17.     Based upon the type of claims made in this case and the relief sought, i.e.,

negligence resulting in injuries and losses, it is facially apparent from the Complaint that the

amount in controversy exceeds $75,000.00, exclusive of interest, costs and attorney’s fees. The

Amended Complaint states in its first paragraph: “This is an action for damages in excess of
  Case 3:20-cv-01150-MMH-PDB Document 1 Filed 10/09/20 Page 6 of 7 PageID 6



$75,000.00 exclusive of interest and costs.” Amended Compi. at I (attached as Exhibit C as part

of all state-court documents).

                     HI. This Case Presents Issues of Federal Maritime Law

        18.     The Amended Complaint alleges injuries to firefighters aboard a ship in navigable

waters. As such it alleges a maritime tort under the general maritime law of the United States.

                                                                 (5th
See, e.g., In re Dearborn Marine Service, Inc..   499 F.2d 263          Cir. 1974) (suits by landsmen

injured aboard ship in navigable waters have traditionally been within maritime jurisdiction).

While not the basis of removal, this case presents federal questions and the application of federal

maritime law, over which this court would have had original jurisdiction under 28 U.S.C. §1333.

                              IV. Removal from State Circuit Court

        19.     Pursuant to 28 U.S.C. §1446(A) and local Rule 4.02(b). true and legible copies of

all process. pleadings. orders, and other papers or exhibits of every kind now on file in the state

court action are contemporaneously filed herewith.

        20.     A copy of this Notice of Removal has been filed with the state court from which

this action has been removed, thereby effecting the removal of this case from that court.

        21. Pursuant to 28 U.S.C.1446(b)(2)(A), all Defendants properly joined and served in

this matter join and consent to the removal, as evidenced by the Consent to Removal executed by

counsel for the properly joined and served Defendants, collectively attached hereto as Exhibit B.

                                        V. Conclusion

        It is apparent from the record. including the Amended Complaint and affidavits supporting

this removal, and from the applicable law, that removal of this cause to federal court on the basis

of diversity jurisdiction is just and proper.
Case 3:20-cv-01150-MMH-PDB Document 1 Filed 10/09/20 Page 7 of 7 PageID 7



                                MOSELEY, PRICHARD, PARRISH,
                                KN HT&JONES




                                     OSELEY PRICHARD PA ISH
                                   KNIGHT & JONES
                                   501 West Bay Street
                                   Jacksonville, FL 32202
                                   Tele: (904) 356-1306
                                   Email: jmose1eyir1mppkj .com
                                   Shea M. Moser
                                   Florida Bar No. 501875
                                   Email: smoserrnppkj .com
